Exhibit 10.1

March 11, 2009

Dr. Paul Ashton

President and CEO

pSivida Corp.

400 Pleasant Street

Watertown, MA 02472

Re: Resignation

Dear Paul:

By this letter (this “Resignation Letter”) I hereby resign as Vice President,
Finance and Chief Financial Officer of pSivida Corp. (the “Company”), effective
as of the close of business on March 20, 2009 (the “Resignation Effective
Time”). I also hereby resign, effective as of the Resignation Effective Time,
from all offices and other positions, including as a member of fiduciary and
other committees, with the Company, the Company’s subsidiaries and the Company’s
benefit plans. Subject to the terms and conditions of this Resignation Letter
and provided that I have delivered to the Company a release of claims in the
form hereto attached as Exhibit A (the “Release”) within 21 days following the
Resignation Effective Time and do not revoke the Release within the seven-day
period specified in the Release, the Company hereby agrees to provide me the
benefits and payments described in Section 8(c) of my employment agreement with
the Company dated as of May 16, 2006 (my “Employment Agreement”), as amended by
this Resignation Letter, as though my employment had been terminated by the
Company without Cause or by me for Good Cause, following adequate prior notice,
as of the Resignation Effective Time. This Resignation Letter amends my
Employment Agreement as follows:

 

  (1) The requirements under my Employment Agreement for notice prior to
termination of employment will be deemed satisfied by this Resignation Letter.

 

  (2) The Company will not make any payments described under Section 8(c)(i) of
my Employment Agreement. Instead, the Company will pay me a total of $413,149.00
in cash in the following manner: (a) within 2 business days of the effective
date of the Release, a lump sum payment of $37,559, and (b) a lump sum payment
of $37,559 on each of April 30, 2009, May 31, 2009, June 30, 2009, July 31,
2009, August 31, 2009, September 30, 2009, October 31, 2009, November 30,
2009, December 31, 2009 and January 31, 2010.

 

 

(3)

Notwithstanding the terms of any agreement to the contrary, including without
limitation the terms of the Non-statutory Stock Option certificate evidencing
the stock option granted to me on September 4, 2008 over 100,000 shares of
common stock (the “September 4th Option Grant”) and the Non-statutory Stock
Option certificate evidencing the stock option granted to me on September 10,
2008 over 10,000 shares of common stock (the “September 10, 2008 Option Grant”),
the September 4th Option Grant and the September 10th Option Grant will be
deemed to have automatically and immediately vested and become exercisable upon
the termination of my employment and, provided the Release becomes effective as
provided above, remain exercisable for a period of one (1) year following the
Resignation Effective Time. If the Release does not become effective as provided
above, the September 4th Option Grant and the September 10th Option Grant will
cease to be exercisable on the 28th day following the Resignation Effective
Time.



--------------------------------------------------------------------------------

Except as provided in this Resignation Letter, the terms of my Employment
Agreement shall continue in full force and effect to the extent provided in my
Employment Agreement.

I also agree that I will not disparage the Company or any of its employees,
officers, directors or agents in communications with third parties.

I understand that all payments made to me shall be subject to applicable tax
withholding and that the Company will not be liable for any additional taxes, or
any penalties or interest, with respect to any amounts that may be payable to
me.

If the Company agrees to these terms, please so indicate by executing this
letter agreement in the space indicated below, whereupon my resignation will
take effect on the terms indicated above.

 

/s/ Michael J. Soja

Michael J. Soja

 

The Company agrees to the terms

hereinabove specified, effective as of

the date of this letter agreement.

/s/ Lori Freedman

By:   Lori Freedman Title:  

Vice President, Corporate Affairs,

General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the employment agreement
between me and pSivida Corp. (the “Company”) dated as of May 16, 2006, as
amended by my Resignation Letter dated March 11, 2009 (the “Agreement”), which
benefits are subject to my signing of this Release of Claims and to which I am
not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with me, hereby release and forever
discharge the Company, its subsidiaries and other affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of the subsidiaries or other affiliates, each as amended from
time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement and (ii) any right of indemnification or contribution
that I have pursuant to the Certificate of Incorporation, Constitution, By-Laws
or other governing documents of the Company or any of its subsidiaries or other
affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the General Counsel of the Company and that this Release of Claims
will take effect only upon the expiration of such seven-day revocation period
and only if I have not timely revoked it.



--------------------------------------------------------------------------------

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

/s/ Michael J. Soja

Name (please print):  

Michael J. Soja

Date Signed:  

March 21, 2009